Order entered October 31, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00975-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                                 JOHN FLANAGAN, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-23858-V

                                            ORDER
        The clerk’s record is overdue in this State’s appeal. Accordingly, the Court ORDERS

the Dallas County District Clerk to file the clerk’s record within FIFTEEN DAYS of the date of

this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.


                                                      /s/   ADA BROWN
                                                            JUSTICE